PETERSON, J.
Mark Melvin appeals the imposition of a condition of his probation that permits the Department of Corrections, (“DOC”), to recommend electronic monitoring pursuant to section 948.30(2)(e), Florida Statutes (2005). We affirm Melvin’s sentence without prejudice to his ability to challenge that condition when he is about to begin probation after serving his period of incarceration if DOC requests and the trial court requires monitoring. See § 948.30(2)(e), Fla. Stat. (2005); State v. Beasley, 580 So.2d 139 (Fla.1991).
AFFIRMED WITHOUT PREJUDICE.
SHARP, W., and ORFINGER, JJ., concur.